Motion for leave to dispense with printing granted. The appeal will be heard on the original papers and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy. The appellant’s time to perfect the appeal is enlarged to the January 1961 Term. Motion for assignment of counsel granted. Miss Frances N. Kahn, 76 Reade Street, New York, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.